DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks and amendments to the claims filed 12/07/2021 are acknowledged and have been carefully considered. 
	Applicant’s affirmation of the election of the invention of Group I (claims 1-6), without traverse, is acknowledged. Accordingly, claims 7-13 remain withdrawn. 
	Regarding the objection to claim 1, Applicant’s amendments to claim 1 are acknowledged. Accordingly, the objection to claim 1 is withdrawn. 
	Regarding the rejections under 35 U.S.C. 101, Applicant’s arguments on pages 6-7 of the remarks and the amendments to independent claim 1 are acknowledged. These remarks and amendments, when considered in light of the agreement reached during the interview on 11/30/2021, are persuasive. See Examiner Interview Summary Record (PTOL-413) dated 12/03/2021 for further details on agreement reached during the interview performed on 11/30/2021. Accordingly, the claim rejections under 35 U.S.C. 101 are withdrawn. 
	
Status of Claims
	Claims 1-13 were previously pending in the application. Of these claims, claims 7-13 were previously withdrawn for being drawn to a nonelected Group of Invention. 
	As of the amendments to the claims filed 12/07/2021, claim 1 is amended and no claims are either canceled or newly added. 
claims 1-6 are under examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wenger et al. (US 2017/0120041 A1, hereinafter "Wenger") in view of Li et al. ("BrainK for Structural Image Processing: Creating Electrical Models of the Human Head," Computational Intelligence and Neuroscience, vol. 2016, Article ID 1349851, hereinafter "Li").

Regarding claim 1, Wenger discloses a “method comprising the steps of obtaining electrical conductivity or resistivity measurements in the anatomic volume, and generating a 3D map of electrical conductivity or resistivity of the anatomic volume” (Wenger: [0006]), and further discloses: 
A method of creating a three-dimensional (3D) model of alternating current (AC) ("alternating electric fields" Wenger: [0002]) electrical conductivity or resistivity of a body part ("generating a 3D map of electrical conductivity or resistivity of the anatomic volume" Wenger: [0006]) at a given frequency ("optimal frequency" Wenger: [0003]), 
the method ("method of creating a model of a mammal's head" Wenger: claim 20) comprising the steps of:
obtaining ("Step S11 is the image acquisition step" Wenger: [0037]) a magnetic resonance imaging (MRI) image of the body part ("standard T1 and T2 MRI sequences" Wenger: [0037]); and
a composite model of the body part (“a composite model in which the 3D map of electrical conductivity or resistivity of the brain” Wenger: [0011]) that specifies a conductivity or resistivity at each voxel of the composite model ("conductivity values are mapped to each volume element within the computational phantom" Wenger: [0043]; "accurate computational phantom preferably involves accurately mapping electric properties (e.g., conductivity, resistivity) at each point within the computational phantom" Wenger: [0034]),
and wherein voxels in the composite model ("conductivity values are mapped to each volume element within the computational phantom" Wenger: [0043]) that correspond to non-rigid tissue ("could be used to map conductivity to the relevant regions (mainly cortical region) within the computational phantom" Wenger: [0045]) are derived from the MRI image ("conductivity values are assigned based on the MRI-based conductivity measurements" Wenger: [0043]).
Wenger is not being relied upon for teaching: 
obtaining a computerized tomography (CT) image of the body part;
combining the CT image of the body part and the MRI image of the body part into a composite model of the body part that specifies a conductivity or resistivity at each voxel of the composite model, wherein the combining comprises registering the CT image and the MRI image, 
wherein voxels in the composite model that correspond to bone are derived from the CT image. 
However, in a research article in the same field of endeavor, Li teaches “BrainK for Structural Image Processing: Creating Electrical Models of the Human Head” (Title), where “BrainK is a set of automated procedures for characterizing the tissues of the human head from MRI, CT” (Abstract), where CT data in the form of “Hounsfield units are then retained as bone density and conductivity estimates” (Li: Pg. 4), and further teaches: 
obtaining a computerized tomography (CT) image of the body part ("both the CT and MRI are available for the person" Li: Pg. 2);
combining the CT image of the body part and the MRI image of the body part ("CT-to-MRI registration in order to have adequate face and jaw data for the electrical head model" Li: Pg. 7) into a composite model of the body part ("If both the CT and MRI are available for the person, the MRI is registered to the CT, which has more accurate dimensions than the MRI, to create the individual head model with characterizing the conductivity of each tissue compartment" Li: Pg. 1) or resistivity at each voxel of the composite model ("voxel classification" Li: Pg. 4), wherein the combining comprises registering the CT image and the MRI image ("CT-to-MRI registration" Li: Pg. 7),
wherein voxels ("original CT Hounsfield units for estimating bone density (and thus conductivity) voxel by voxel" Li: Pg. 2) in the composite model that correspond to bone ("original Hounsfield units are then retained as bone density and conductivity estimates" Li: Pg. 4) are derived from the CT image ("Hounsfield units provided by the CT image (measuring X-ray attenuation) are directly proportional to bone density and thus provide important information on the relative tissue properties of trabecular skull" Li: Pg. 4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of creating a model of a head based on MRI-based conductivity measurements disclosed by Wenger, by including the steps of creating electrical models of the human head, which includes CT-to-MRI registration, as taught by Li. One of ordinary skill in the art would have been motivated to make this modification because of the respective benefits of each of the different imaging modalities, as described by Li through disclosing that "characterization of bone properties is poor in the typical T1 MRI sequence compared to that provided by CT" (Li: Pg. 4). "Whereas the MR image accurately differentiates soft tissues, the CT image accurately represents bone" (Li: Pg. 6). 
	Wenger discloses “a composite model in which the 3D map of electrical conductivity or resistivity of the brain is surrounded by a model of a first shell having a first constant conductivity” in which “the model of the first shell may represent a scalp, a skull, and CSF, taken together” (Wenger: [0011]). In Wenger’s model, the “conductivity values in the head model are determined directly from MRI-based conductivity measurements” (Wenger: [0030]) and the “anatomic volume comprises white 
	Li recognizes the potential problems that can be caused by using a shell model as opposed to an accurate model reflecting the anatomy of the patient: "Because the electrical boundary effects of the volume conduction are affected by discontinuities in current paths, for example, caused by holes in the skull (optical canals and foramen magnum), spherical shell or boundary element models provide only approximate electrical propagation from cortex to the surface, and more detailed (FDM or FEM) volumetric models are needed" (Li: Pg. 1). Furthermore, the "skull is the primary resistive medium in the head, and it must be modeled, preferably with bone density values from CT" (Li: Pg. 1). "With an accurate electrical head model, it is possible to modulate brain activity noninvasively, using dense array transcranial Direct Current Stimulation (tDCS), or transcranial Alternating Current Stimulation (tACS), in which patterns of source and sink electrodes are computationally optimized to target specific cerebral sites" (Li: Pg. 2). 

	Regarding claim 2, the combination of Wenger and Li discloses: 
The method of claim 1, as described above. 
	Wenger is not being relied upon for teaching: 
wherein the combining comprises registering the CT image to the MRI image.
However, in a research article in the same field of endeavor, Li teaches “BrainK for Structural Image Processing: Creating Electrical Models of the Human Head” (Title), where “BrainK is a set of automated procedures for characterizing the tissues of the human head from MRI, CT” (Abstract), where 
wherein the combining comprises registering the CT image to the MRI image ("CT-to-MRI registration" Li: Pg. 7; [Furthermore, Fig. 2: "Scenario of CT-to-MRI" includes the step "CT-to-MRI registration"]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of creating a model of a head based on MRI-based conductivity measurements disclosed by Wenger, by including the steps of creating electrical models of the human head, which includes CT-to-MRI registration, as taught by Li. One of ordinary skill in the art would have been motivated to make this modification because "CT-to-MRI registration [is done] in order to have adequate face and jaw data for the electrical head model" (Li: Pg. 7). "Whereas the MR image accurately differentiates soft tissues, the CT image accurately represents bone" (Li: Pg. 6).

	Regarding claim 3, the combination of Wenger and Li discloses: 
The method of claim 1, as described above. 
	Wenger is not being relied upon for teaching: 
wherein segmentation is performed on the CT image prior to the combining.
However, in a research article in the same field of endeavor, Li teaches “BrainK for Structural Image Processing: Creating Electrical Models of the Human Head” (Title), where “BrainK is a set of automated procedures for characterizing the tissues of the human head from MRI, CT” (Abstract), where CT data in the form of “Hounsfield units are then retained as bone density and conductivity estimates” (Li: Pg. 4), and further teaches: 
wherein segmentation is performed on the CT image ("CT image segmentation" Li: Pg. 4) prior to the combining ([Furthermore, Fig. 2: "Scenario of CT-to-MRI" includes the step "CT segmentation" prior to the step of registration]).


	Regarding claim 5, the combination of Wenger and Li discloses: 
The method of claim 1, as described above. 
	Wenger further discloses: 
wherein the body part comprises a head ("modeling a region of the head that corresponds to brain tissue" Wenger: [0014]),
and wherein the non-rigid tissue comprises white matter and grey matter of a brain ("anatomic volume comprises white matter and grey matter of a brain" Wenger: [0010]).

	Regarding claim 6, the combination of Wenger and Li discloses: 
The method of claim 1, as described above. 
	Wenger further discloses: 
wherein the 3D model of AC electrical conductivity or resistivity is a 3D model of AC electrical conductivity ("obtaining electrical conductivity measurements in an anatomic volume and generating a 3D map of the conductivity directly from the obtained electrical conductivity" Wenger: Abstract).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wenger in view of Li, further in view of Sperling et al. (US 2018/0253838 A1, hereinafter “Sperling”).

Regarding claim 4, the combination of Wenger and Li discloses: 
The method of claim 1, as described above. 
The combination of Wenger and Li are not being relied upon for teaching: 
wherein voxels that correspond to metal in the composite model are derived from the CT image.
However, in a similar invention in the same field of endeavor, Sperling teaches “systems and methods for medical imaging of patients with medical implants” (Title) “for processing medical images to generate information useful for planning or guiding revision surgeries, designing implants for use in revisions surgeries, or generally evaluating the bone architecture of a subject” (Abstract), such that “objects, including metallic or plastic implants or instrumentations can be identified” (Sperling: [0052]), and further teaches: 
wherein voxels that correspond to metal ("objects can be identified in the provided image data or the image fusion data. Such objects can include metallic implants" Sperling: [0066]) in the composite model ("image fusion data enhances a depiction of at least one object implanted in the subject's anatomy relative to the image data" Sperling: [0012]) are derived from the CT image ("medical images may be x-ray images, such as those acquired with a computed tomography (“CT”) system" Sperling: Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of creating a model of a head disclosed by Wenger, by including the systems and methods for medical imaging of patients with medical implants as taught by Sperling. One of ordinary skill in the art would have been motivated to make this modification because "there remains a need for improved systems and methods for imaging a patient with prior implants or instrumentation" (Sperling: [0007]). Thus, these improved systems and methods contain an produce combined images that enhance the depiction of an instrument or implant in the subject relative to the uncombined images" (Sperling: Abstract). In these images, “objects, including metallic or plastic implants or instrumentations can be identified” (Sperling: [0052]). 

Response to Arguments
Applicant provides the following arguments with respect to the prior art rejection: 

	Applicant submits that claims 1-6 have an effective filing date of November 14, 2018, corresponding to the filing date of US Provisional Application 62/760,998, from which the present application claims benefit. Applicant submits that pursuant to 35 U.S.C. § 102(b)(2)(C), Applicant submits that not later than the effective filing date of the claimed invention, the subject matter disclosed in the primary reference (Wenger) and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person. Applicant further submits that MPEP § 2154.02(c) states that the exception under 35 U.S.C. § 102(b)(2)(C) applies when the rejection is under 35 U.S.C. § 103. Applicant submits that in view of this statement, it is requested to withdraw Wenger as a reference against claims 1-6, and further submits that the rejections under 35 U.S.C. § 103 are now moot. 

In response, Examiner respectfully submits that Applicant's arguments filed on page 7 of the remarks filed 12/07/2021 have been fully considered but they are not persuasive. Examiner is in agreement that claims 1-6 have an effective filing date of 11/14/2018, corresponding to the filing date of US Provisional Application 62/760,998, from which the present application claimed benefit. Examiner is also in agreement that the Wenger reference and the present application have a common applicant (Zeev Bomzon). 
However, in contrast to Applicant’s remarks, Examiner respectfully submits that the Wenger reference is not disqualified from being used as prior art under 35 U.S.C. § 102(b)(2)(C). In other words, Examiner respectfully submits that despite the common joint inventor, the exception made under 35 U.S.C. § 102(b)(2)(C) does not apply to the Wenger reference. 

It is important to note the circumstances in which the AIA  35 U.S.C. 102(b)(2)(C)  exception does not remove a U.S. patent document as a basis for a rejection. The AIA  35 U.S.C. 102(b)(2)(C)  exception does not apply to a disclosure that qualifies as prior art under AIA  35 U.S.C. 102(a)(1)  (disclosures made before the effective filing date of the claimed invention). Thus, if the publication date or issue date of a U.S. patent document is before the effective filing date of the claimed invention, it may be prior art under AIA  35 U.S.C. 102(a)(1), regardless of common ownership or the existence of an obligation to assign.
	
-MPEP § 2154.02(c) 
	
Thus, as described above in this section of the MPEP, the 35 U.S.C. 102(b)(2)(C) exception does not apply to a disclosure that qualifies as prior art under 35 U.S.C. 102(a)(1) (disclosures made before the effective filing date of the claimed invention). Given the fact that the Wenger reference has a publication date of May 4, 2017, which is more than a full one year before the effective filing date of the claimed invention, this means that the Wenger reference qualifies as prior art under 35 U.S.C. 102(a)(1). In turn, given that the Wenger reference qualifies as prior art under 35 U.S.C. 102(a)(1), this means that the 35 U.S.C. 102(b)(2)(C) exception does not apply. 
To further support Examiner’s position that the Wenger reference is eligible for using as prior art, Examiner is citing MPEP § 2153.01(a), which discusses the grace period exception of 35 U.S.C. 102(a)(1). 
AIA  35 U.S.C. 102(b)(1)(A)  first provides that a disclosure which would otherwise qualify as prior art under AIA  35 U.S.C. 102(a)(1)  may be excepted as prior art if the disclosure is made: (1) one year or less before the effective filing date of the claimed invention; and (2) by the inventor or a joint inventor. Thus, a disclosure that would otherwise qualify as prior art under AIA  35 U.S.C. 102(a)(1)  will not be treated as prior art by Office personnel if the disclosure is made one year or less before the effective filing date of the claimed invention, and the evidence shows that the disclosure is by the inventor or a joint inventor.

-MPEP § 2153.01(a)


	In view of the above responses to the arguments, Examiner respectfully submits that these arguments are not persuasive, and further submits that the previously applied rejections of claims 1-6 are maintained, as described in the 35 U.S.C. 103 rejection section of the present Office Action. 
	Examiner respectfully submits that any changes that were made to the rejection of claims 1-6 were included only due to the amendments that were made to the claims as filed on 12/07/2021. Despite the amendments to the independent claim, no additional references are being cited by Examiner to reject the independent claim, as Examiner has found that amended independent claim 1 remains rejected under 35 U.S.C. 103 over Wenger in view of Li. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793          

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793